t c memo united_states tax_court david carkhuff and tonja carkhuff petitioners v commissioner of internal revenue respondent docket no filed date david carkhuff and tonja carkhuff pro sese robert e cudlip for respondent memorandum findings_of_fact and opinion parr judge this matter is before the court on respondent's motion for summary_judgment filed date pursuant to rule all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the taxable years in issue unless otherwise indicated respondent determined deficiencies in an addition to and accuracy-related_penalties on petitioners' federal_income_tax for taxable years and as follows year deficiency addition_to_tax accuracy-related_penalty sec_6651 sec_6662 a dollar_figure big_number dollar_figure -- dollar_figure dollar_figure the first page of the statutory_notice_of_deficiency mistakenly refers to the accuracy-related_penalties determined in and as pursuant to sec_6651 however the explanation pages of the notice_of_deficiency refer to the correct section a for the reasons discussed below the court will grant respondent's motion findings_of_fact at the time the petition in this case was filed petitioners resided in concord california petitioners requested san francisco california as the place for trial at the time they filed their petition on date respondent issued a statutory_notice_of_deficiency to petitioners for tax years and the deficiencies at issue are attributable to respondent's determination that petitioners failed to report gross_receipts petitioners failed to report a taxable ira distribution and are liable for additional tax on an early distribution from the ira petitioners are liable for additional self-employment_tax petitioners have not substantiated certain cost_of_goods_sold and schedule c expenses and petitioners failed to report earned_income_credit recapture the addition_to_tax at issue is attributable to petitioners' late filing of their federal_income_tax return and respondent asserted an accuracy-related_penalty under sec_6662 for tax years and petitioners invoked the jurisdiction of this court by filing a timely petition for redetermination in the petition the sole ground for petitioners' disagreement with the adjustments in the notice_of_deficiency was that their tax records were not available when requested after filing an answer to the petition respondent attempted to schedule a conference for the purpose of discussing the issues in the case on date in accordance with 61_tc_691 respondent sent a letter informally requesting petitioners to provide copies of all documents relevant to the issues in the case by date the letter was sent by certified mail return receipt requested to three different addresses petitioners' residence petitioners' business and in care of their representative a e rheinheimer enrolled_agent respondent received the return receipts indicating that petitioner tonja carkhuff signed for the letter addressed to the business address on date and for the letter addressed to the residence on date furthermore respondent received a return receipt indicating that a e rheinheimer signed for the letter addressed to his care on date respondent has never received a response from petitioners or their representative on date respondent served by certified mail return receipt requested upon petitioners at their residence address respondent's request for admissions interrogatories and respondent's request for production of documents petitioners did not file any response to the request for admissions in her request for admissions respondent requested that petitioners admit that each of the determinations in the notice of deficency was correct in addition respondent requested admission that petitioners' tax_return was filed date and that they had no reasonable_cause for the late filing petitioners did not respond to respondent's request for admissions accordingly respondent filed a motion for summary_judgment seeking judgment in her favor with respect to all disputed issues respondent bases her motion for summary_judgment on the matters deemed admitted pursuant to rule c resulting from petitioners' failure to respond to respondent's request for admissions petitioners have failed to respond to the pending motion opinion summary_judgment is appropriate if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that decision may be rendered as a matter of law rule b 90_tc_753 85_tc_527 rule d states when a motion for summary_judgment is made and supported as provided in this rule an adverse_party may not rest upon the mere allegations or denials of such party's pleading but such party's response by affidavits or as otherwise provided in this rule must set forth specific facts showing that there is a genuine issue for trial if the adverse_party does not so respond then a decision if appropriate may be entered against such party see 87_tc_1213 the moving party however bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner favorable to the party opposing summary_judgment 85_tc_812 modified by tcmemo_1991_264 affd without published opinion 5th cir 79_tc_340 pursuant to rule c each statement set forth in a request for admissions served on a party is deemed admitted unless a response thereto is served upon the requesting party within days after service of the request 926_f2d_197 2d cir affg per curiam tcmemo_1990_315 dahlstrom v commissioner supra pincite 65_tc_333 affd on another issue 565_f2d_954 5th cir summary_judgment is appropriate where the facts deemed admitted pursuant to rule c support a finding that there is no genuine issue as to any material fact 85_tc_267 81_tc_644 we agree with respondent that the issues pertaining to petitioners' liability for the deficiencies and additions to tax in dispute are ripe for summary adjudication in particular petitioner is deemed to have admitted each of the factual allegations set forth in respondent's request for admissions we note that respondent's request for admissions includes a statement advising petitioners that the allegations set forth therein would be deemed admitted under rule c if not specifically admitted or denied within days of service of the request based on the record presented and particularly petitioners' failure to communicate with the court or to otherwise respond to respondent's motion we conclude that petitioners have no intention of pursuing this matter further the deficiencies determined by respondent in this case arise from petitioners' failure to report gross_receipts failure to report a taxable ira distribution failure to substantiate certain cost_of_goods_sold and schedule c expenses and from other adjustments as set forth in the notice_of_deficiency the factual allegations deemed admitted by petitioners under rule c establish that respondent's determinations with respect to these items are correct having examined all of the materials in the record including the notice_of_deficiency the pleadings and the admitted facts we hold that there is no genuine issue of material fact with respect to petitioners' liability for the deficiencies determined by respondent accordingly respondent is entitled to summary_judgment as to the income_tax deficiencies respondent also determined that petitioners are liable under sec_6651 for an addition_to_tax for for failure_to_file a tax_return sec_6651 imposes an addition_to_tax for failure_to_file timely a return unless the taxpayer shows that such failure was due to reasonable_cause and not willful neglect the deemed admissions in this case establish that petitioners failed to file their return for tax_year until date there is nothing in the record to suggest that petitioners' failure_to_file was due to reasonable_cause and not willful neglect we conclude therefore that respondent is entitled to summary_judgment with respect to the addition_to_tax for for failure_to_file under sec_6651 774_f2d_932 9th cir affg an order of this court sec_6662 and b imposes a penalty equal to percent of the portion of the underpayment of taxes attributable to negligence or disregard of rules or regulations negligence includes any failure to make a reasonable attempt to comply with applicable provisions of the internal_revenue_code disregard includes any careless reckless or intentional disregard sec_6662 the deemed admissions establish that petitioners are liable for the penalty with regard to the entire underpayment the deemed admissions establish that no genuine issue of material fact exists as to the issue of negligence and therefore respondent is entitled to a decision on this issue as a matter of law accordingly respondent's motion for summary_judgment will be granted as to all issues to reflect the foregoing an appropriate order and decision will be entered granting respondent's motion for summary_judgment
